DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “a time reference circuit comprising an input multiplexer for generating a clock signal from a plurality of input clock signals, a first digital counter circuit configured to generate, in response to a clock signal, a system time signal comprising a plurality of bits indicative of a time tick-count, and an output latch for receiving the system time signal and a read/write signal.” - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 1-18 are indicated allowable. 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests –“a time reference circuit comprising a first digital counter circuit configured to generate, in response to a clock signal, a system time signal comprising a plurality of bits indicative of a time tick-count, wherein the first digital counter circuit comprises a first register for storing an
increment value, a summer having a first input coupled to the first register, a second register having a first input coupled to an output of the summer, a second input for receiving the clock signal, and an output coupled to a second input of the summer for generating the system time signal……….….time base signal from said register,”- which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claim 19 is indicated allowable. 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “ a time reference circuit comprising a first digital counter circuit configured to generate, in response to a clock signal selected from a plurality of input clock signals, a system time signal comprising a plurality of bits indicative of a time tick-count, wherein said processing system comprises a time base distribution circuit configured to generate a time base signal by selecting a subset of the bits of said system time signal……………….……time base signal from said register.””. - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claim 20 is indicated allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186